UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1524



PETER PAUL MITRANO,

                                                 Plaintiff - Appellant,

          versus


ELAINE R. WARSHELL; DEBORA A. BLAKE; MARTHA M.
DAVIS; VIRGINIA L. KELLY; WILLIAM D. PHILLIPS;
L. JONATHAN ROSS; WIGGIN & NOURIE, PA; LARRY
B. PLETCHER; JOHN PETER CYR; WILLARD G.
MARTIN, JR.,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1298-A)


Submitted:   August 17, 2005                 Decided:   October 20, 2005


Before WILKINS, Chief Judge, LUTTIG, Circuit Judge, and James C.
DEVER, III, United States District Judge for the Eastern District
of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


Peter Paul Mitrano, Merrifield, Virginia, Appellant Pro Se. Robert
E. Draim, HUDGINS LAW FIRM, Alexandria, Virginia, for Appellee
Martha M. Davis; Renu M. Setaro, WRIGHT, ROBINSON, OSTHIMER &
TATUM, Richmond, Virginia, for Appellee Elaine R. Warshell; Carol
T. Stone, JORDAN, COYNE & SAVITS, L.L.P., Fairfax, Virginia, for
Appellees L. Jonathan Ross and Wiggin & Nourie, PA; Christopher W.
Schinstock, GANNON & COTTRELL, P.C., Alexandria, Virginia, for
Appellees Debora A. Blake, Virginia L. Kelly, and William David
Phillips; Daniel J. Mullen, NEW HAMPSHIRE ATTORNEY GENERAL’S
OFFICE, Concord, New Hampshire, for Appellees Larry B. Pletcher,
John Peter Cyr, and Willard G. Martin, Jr.; Sydney E. Rab, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees Larry B.
Pletcher, John Peter Cyr, and Willard G. Martin, Jr.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:


      Peter Paul Mitrano, an attorney proceeding pro se, appeals a

district court order dismissing his various claims against his ex-

wife, Virginia L. Kelly, and others (collectively, “Appellees”)

arising from a previously litigated domestic relations dispute. We

affirm.


                                        I.

      In     1992,    Mitrano   and   Kelly   obtained    a    divorce   in   the

Commonwealth of Virginia.             At that time, Mitrano was granted

primary custody of the couple’s three minor children (Christina,

Peter Jr., and Christopher).          Despite their divorce, the following

year Mitrano and Kelly moved to New Hampshire where they shared a

household and custody of their children until October 2000.                   On

October 16, 2000, Kelly filed an emergency petition in a New

Hampshire state court seeking custody of Christina.                  The court

awarded temporary custody to Kelly on an ex parte basis.             Later, at

a hearing attended by both parties, the court awarded sole custody

to   Kelly    after     determining    that   Mitrano    had   inappropriately

physically disciplined their daughter.

      In late December 2000, without notifying Kelly, Mitrano moved

to Virginia with Peter Jr. and Christopher.              Kelly petitioned for

and was granted temporary custody of the boys by the New Hampshire

state court.         Kelly later sought enforcement of the New Hampshire


                                        3
order in Virginia.        In response to Kelly’s action, Mitrano asked

three different Virginia judges to enforce the 1992 Virginia

custody    order.     All    three    determined     that     New   Hampshire    had

jurisdiction and directed Mitrano to obey the New Hampshire order.

The New Hampshire court subsequently found Mitrano in contempt for

moving his sons to Virginia without seeking permission from the

court.    At the same time, Kelly traveled to Virginia to see her

sons and then moved with them to Vermont.

     Mitrano      filed     suit    in   a    Vermont   state       court    seeking

enforcement, once again, of the 1992 Virginia custody order.

Mitrano continued to dispute the jurisdiction of the New Hampshire

court to make custody determinations and the validity of its child

custody orders. Mitrano argued to the Vermont state court that the

New Hampshire orders were invalid because New Hampshire was not the

children’s    “home    State”       within    the   meaning    of    the    Parental

Kidnapping Prevention Act (PKPA).             28 U.S.C.A. § 1738A(b)(4) (West

Supp. 2005).        Specifically, Mitrano claimed that New Hampshire

could not be the children’s “home State” because neither he, Kelly,

nor their children were residents of New Hampshire after December

2000.     See id.     The Vermont court dismissed Mitrano’s petition

after determining that New Hampshire was the children’s “home

State”    under     the     PKPA.        Mitrano    appealed        this    decision

unsuccessfully to the Supreme Court of Vermont.                     See Mitrano v.




                                          4
Kelly, 785 A.2d 191 (Vt. 2001) (unpublished table decision), cert.

denied, 534 U.S. 1115 (2002).

     Undeterred by adverse rulings from the courts of three states,

Mitrano then sought declaratory and injunctive relief from the

United States District Court for the District of New Hampshire,

naming as the defendant the judge presiding over the New Hampshire

custody dispute.     The district court denied relief, noting that

Mitrano, as an attorney, should have known that his claims were

meritless. See Mitrano v. Martin, No. 01-153-M, 2002 WL 122384, at

*1 (D.N.H. Jan. 22, 2002), aff’d, Nos. 02-1231, 02-1348 (1st Cir.

Aug. 29, 2002) (minute order).

     Mitrano then filed this action in the Eastern District of

Virginia,   naming   as   defendants       Kelly,   Kelly’s   brother-in-law,

attorneys and judges associated with the New Hampshire and Vermont

litigation, and his own former attorney and law firm.1                   The

district court granted Appellees’ motion to dismiss, concluding

that it lacked personal jurisdiction over each Appellee, see

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d

390, 396-98 (4th Cir. 2003), and that it was without subject matter

jurisdiction under the domestic relations exception to federal



     1
      Mitrano filed an identical action in the District of New
Hampshire.      The  district   court   dismissed   that  case   on
jurisdictional grounds, and the Court of Appeals for the First
Circuit affirmed. See Mitrano v. Warshell, Nos. 03-469-JD (D.N.H.
May 7, 2004), aff’d, No. 04-1784, 04-2230 (1st Cir. Sept. 16, 2005)
(minute order).

                                       5
jurisdiction, see Ankenbrandt ex rel. L.R. v. Richards, 504 U.S.

689, 703 (1992), and under the Rooker-Feldman doctrine, see D.C.

Ct. App. v. Feldman, 460 U.S. 462, 476, 482 & n.16 (1983); Rooker

v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923).


                                      II.

     Mitrano contends that the district court erred in determining

that it lacked both subject matter and personal jurisdiction.             We

review   a   dismissal   for   lack    of   subject   matter   or   personal

jurisdiction de novo.      See Nat’l Taxpayers Union v. Soc. Sec.

Admin., 376 F.3d 239, 241 (4th Cir. 2004), cert. denied, 125 S. Ct.

1300 (2005); Carefirst of Md., 334 F.3d at 396.

     Having reviewed the briefs and applicable law, we conclude

that the district court correctly decided the issues before it. We

accordingly affirm the dismissal of Mitrano’s claims.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                  III.

     Following Mitrano’s appeal to this court, Appellees, excluding

the three New Hampshire state court judges, moved for sanctions

pursuant to Rule 38 of the Federal Rules of Appellate Procedure.

Under Rule 38, we are authorized to impose “just damages and single

or double costs” for frivolous appeals.          Fed. R. App. P. 38; see


                                      6
Bast v. Cohen, Dunn & Sinclair, PC, 59 F.3d 492, 496 (4th Cir.

1995).   We are permitted to award damages and costs “as a matter of

justice to the appellee and as a penalty against the appellant.”

Fed. R. App. P. 38 advisory committee notes.

     Mitrano has proven himself to be extremely litigious.              He has

persisted     in   filing   multiple   actions       despite   the   unanimous

rejection of his claims by every court that has considered them.

With regard to his activity in the federal courts, Mitrano has

filed    a   declaratory    judgment   action   in    the   District   of   New

Hampshire, this action, and an action nearly identical to this one

in the District of New Hampshire.          In appealing the dismissal of

each of these actions, he has ignored repeated warnings from the

district courts regarding the frivolity of his claims.2

     Moreover, when this appeal is considered together with all

connected litigation and evidence of Mitrano’s prior conduct in

unrelated lawsuits, a clear pattern of harassing lawsuits and

abusive behavior emerges.       See In re Ballato, 252 B.R. 553, 558-59

(Bankr. M.D. Fla. 2000) (finding that Mitrano filed involuntary

bankruptcy petition in bad faith); Melka Marine, Inc. v. Town of

Colonial Beach, 37 Va. Cir. 108, 111-13 (1995) (imposing sanctions

on Mitrano for his “voracious” conduct of litigation). Finally, in

connection with the child custody proceedings underlying this


     2
      Indeed, Mitrano appears to recognize the impossibility of
success, characterizing this appeal as “the legal equivalent of
General Custer’s last stand.” Br. for Appellant at 37.

                                       7
appeal, Mitrano has been held in contempt of court by the New

Hampshire state court and has been assessed attorney’s fees more

than once, most recently by the district court in this case.       See

Mitrano v. Warshell, No. 1:03cv1298 (E.D. Va. July 25, 2005) (order

granting motions for sanctions).

     In light of the above, we grant the motion for sanctions.

Appellees are hereby directed to submit an itemized statement of

attorneys’ fees and costs to the Court and Mitrano within ten days

of this opinion issuing.    Mitrano has 21 days from receipt of

Appellees’ statement to file objections.        In addition, we enjoin

Mitrano from filing any further civil appeals in this court until

monetary sanctions are paid, and unless a district court certifies

that the appeal is not frivolous.      See In re Vincent, 105 F.3d 943,

946 (4th Cir. 1997) (per curiam).


                               IV.

     For the reasons set forth above, we conclude that the district

court correctly dismissed Mitrano’s complaint.         Accordingly, we

affirm.



                                                              AFFIRMED




                                   8